Citation Nr: 1719935	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  09-12 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1963 to September 1967. The appellant claims as his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office Insurance Center (ROIC) in Philadelphia, Pennsylvania.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In May 2011, the appellant testified before the undersigned at a Board hearing held via videoconference; a transcript of that hearing is of record.

The issue on appeal was previously remanded by the Board in June 2014 for further evidentiary development of requesting outstanding financial data pertaining to the appellant.  This was accomplished, and the claim was readjudicated in an August 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).



FINDINGS OF FACT

1.  The Veteran and the appellant were married in September 1968, and were still married at the time of his death.

2.  At the time of her claim for death pension benefits in February 2007, the appellant's income exceeded the applicable statutory levels for the annualized period in which the income was received.

3.  The appellant failed to comply with VA's request to submit VA Form 21-8416, Medical Expense report and VA Form 21-0518 and Improved Pension Eligibility Verification Report.


CONCLUSION OF LAW

The appellant is recognized as the surviving spouse of the Veteran, but she does not meet the income criteria for receipt of payment of nonservice-connected death pension benefits.  38 U.S.C.A. §§ 101, 103, 1503, 1521, 1541, 5110 (West 2014); 38 C.F.R. §§ 3.1 (j), 3.3, 3.5, 3.23, 3.50, 3.271, 3.272, 3.277, 3.400, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).  The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d). 

In the instant case, the Board notes that it does not appear that the appellant was provided with pre-adjudicatory VCAA notice regarding her claim for death pension. However, as there is no question that she is entitled to recognition as the Veteran's surviving spouse, no prejudice results as a lack of VCAA notice in this regard. Additionally, with respect to the Board's determination that she is not entitled to death pension benefits because her income exceeds the applicable statutory levels for the annualized period in which the income was received, the facts are undisputed and the appellant's arguments are limited to her interpretation of governing legal authority. 

Furthermore, despite VA's requests, the appellant failed to submit updated income and expense information as requested by VA.  See also June 2014 Board remand.  Moreover, in the March 2009 statement of the case, and the August 2016 and January 2017 supplemental statements of the case, the appellant was provided with notice of the laws and regulations governing the payment of death pension. Furthermore, she was advised that her claim had been denied on the basis that her income exceeded the applicable statutory level and she had failed to provide the information requested by VA as to her income and expenses.  Therefore, based on the notice provided during the course of the appeal, a reasonable person could be expected to understand what was needed to substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007).

The Board notes that the duty to assist in the development and adjudication of a claim is not a one-way street.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a claimant wishes help, he or she cannot passively wait for it in circumstances where he or she may or should have evidence that is essential in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  In addition, the appellant has not identified any additional, outstanding evidence that has not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Laws and Analysis

A pension is payable to surviving spouses of veterans of a period of war.  Basic entitlement exists if the veteran served in the active military, naval, or air service for 90 days or more during a period of war, or who at the time of death was receiving compensation for a service-connected disability, subject to certain net worth and annual income requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3.

Annual income of the surviving spouse must not exceed the maximum annual pension rate specified in 38 U.S.C.A. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes payments of any kind from any source during a twelve month period except for exclusions including unreimbursed medical expenses when they are in excess of five percent of the pension rate.  Fractions of dollars are ignored when computing income.  Expenses for the Veteran's last illness, burial, and just debts (not secured by real or personal property) are also excludable from income.  38 C.F.R. §§ 3.271, 3.272.  General living expenses for utilities, life insurance premiums, housing, and transportation (other than for medical care) are not excludable.

In this case, the evidence reflects that the Veteran and appellant were married in 1968, and it appears that they continuously cohabitated and were married until the time of the Veteran's death in 2006, as reflected by the death certificate and other evidence of record.  The appellant has indicated that there are no dependent children.  See February 2007 VA Form 21-534. 

The maximum annual pension rate (MAPR) is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual pension rate is adjusted from year to year.  If the appellant's income is less that the MAPR, VA will pay benefits to bring her income up to that level.

Effective December 1, 2006, the maximum allowable rate for a surviving spouse with no dependents was $7,489.  The maximum allowable rate for a surviving spouse with no dependents was thereafter increased on multiple occasions and is currently $8,656.

During the development of the instant claim, the appellant submitted income and expense information in February 2007, April 2009, and August 2016 in VA Applications for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (VA Forms 21-534). 

Specifically, in her February 2007 claim, she reported a monthly income from gross wages and salary of $2,040 (i.e., $24,480 annually); in her April 2009 claim, the appellant reported a monthly income of $1,012 (i. e, $12,144 annually); and in August 2016, the Veteran indicated that her income from social security and retirement was $1,351 (i.e., $16,212 annually).  

In June 2014, the Board found that the information regarding the appellant's income and expenses was missing and remanded the appeal in order to request that she file the appropriate income and expense forms.  In November 2014 VA sent the appellant VA Form 21-0518-1, Improved Pension Eligibility Verification Report, and VA Form 21-8416, Medical Expense Report; however, the Veteran has not returned these completed forms to VA.  

In determining claims of entitlement to pension, "[i]f VA requests that a claimant or beneficiary submit an eligibility verification report but he or she fails to do so within 60 days of the date of the VA request, the Secretary shall suspend the award or disallow the claim."  38 C.F.R. § 3.277 (d).

Indeed, as the appellant failed to provide the requested Pension Eligibility Verification Reports, VA death pension is not warranted.  Id.  Further, the appellant's reported annual incomes throughout the period on appeal of 24,480, $12,144, and $16,212 exceeded the MARP.   In her August 2016 VA Form 21-534, the appellant indicated that she paid $7,671 in burial expenses for the Veteran.  Even considering these expenses, in 2007, the appellant reported that her income was $2,040 (i.e., or $24,480 annually); therefore, even if these burial expenses were excludable from her income, her annual income would be $16,809, which exceeds the $7,489 maximum allowable rate for a surviving spouse with no dependents in 2007.  

Further, because the appellant has not reported having any additional deductible expenses, her income exceeds the MAPR, and she is not eligible for death pension benefits because of excessive income.

In sum, the Board concludes that the appellant is not entitled to VA death pension benefits because her income exceeds the statutory limits for entitlement to death pension benefits and she is not entitled to VA death pension because she failed to comply with VA's request to submit Improved Pension Eligibility Verification Reports.  Therefore, her claim of entitlement to death pension benefits must be denied.


ORDER

Entitlement to death pension benefits is denied.




____________________________________________
G. JACKSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


